UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF N.EW YORK


 SECURITIES AN1> EXCHANGE
 COMMISSION,

                   Plaintiff,
                                                          18 Civ. 8175 (ER)
            -against-
                                                         ECFCASE
 BARl_~Y C. HONIG, et al.,

                   Defendants.



                STIPULATION ANQ (PRQPQSEDJ CQNFIDF;NTJALITY ORDER
           IT IS HEREBY STIPULATED AND AGREED, by and among Plninliff Securities and

Exchange Commission ('"Commission!•) and third parties OPKO Health, Inc., Phillip Frost.

Frost Gamma Investments Trust, und Steven Rubin (collectively the ;;Third Parties.. or

individually ·'Third Party"·), that the following provisions of this Stipulation and

Contidcntiulity Order (the '"Stipulation and Order··) shall govern disclosure and use by the

undersigned parties of all documents and other materials and infonnation produced by the

Third Patties in the above-captioned case.

           I.     When used in this Stipulation and Order, the word ··document'' shall include:

without limitation. all original written, recorded. electronic or graphic matcriuls, and all copies

thereof.

           2.     All documents produced by the Third Parties in connection with this action

shall be deemed ··Confidential Discovery Materials:· Any person or entity in possession of

Confidential Disc(wcry Materials shall maintain those materials in a reasonably secure
mnnncr, so as to avoid disclosure of their contents. Except as provided in Paragraph 8 below,

Confidential Discovery MHterials produced or <lisclosec.l in this cast! shall be used solely in

connection with this above-captioned case (including an appeal therefrom) by the New York

Regional Office of the Commission; provided. however. that nothing in this Stipulation and

Order shall be construed to have any effect on the obligations of the Commission under the

Freedom of Information Act. 5 U.S.C. § 552, et. seq., or on the discretion afforded to the

Commission under 15 U.S.C. § 78u(n){2). 15 U.S.C'. §§ 78x(c) and (t), and 17 C.F.R.

§ 240.24c- l .

        3.       The inadvertent production of any document or information during discovery

in this case shall be without prejudice to any claim that such material is privileged under the

atlorney-c1ient privilege. the attorney work product doctrine, or any other applicable privilege

or protection, and no party sha11 be held to have waived any claims or arguments under the

inadvertent production doctrine. If a Third Party discovers that a privileged document was

inadvertently produced. the Third Party shall promptly notify the party to whom the document

was produced in writing. If the receiving party discovers that it has received otherwise

privileged materials. it shall promptly notify the producing Third Party. Upon either notice

from the Third Party or the receiving party's discovery of inadvertent prnduction by the Third

Party. the receiving pnrty shall promptly return, sequester or destroy all copies of any

produced privileged material and make no further use of such material pending resolution of

any objection to such a clnim, .within five (5) calendar days of receipt of such notification or

discovery. The pnrties shall meet and confer in an effort t<.1 resolve any disagreements. If the

parties cannot resolve their disagreement, the:: Third Party may apply to the Court within

twenty (20) days of the meet-and-confer for a ruling on the Third Party's cluim of inadve11cnt

                                                 2
production.

        4.      Except as pr<.widcd in Paragraph 2. C<.1nfidential Discovery Materials shall not

be disclosed to any person other lhun:

                a.      The Court, necessary Court personnel, and jurors;

                b.      The named parties (as well as their attorneys);

                c.      Court reporters transcribing depositions or testimony in this case;

                d.      Persons who were authors or recipients of the Confidential Discovery
                        Matt:rials;

               e.       Any expert or consultant retnined or consulted by any party in connection
                        with this case u1id those working under their direction or control:

                t:      Any person who is u potential. fact witness or deponent in the litigation,
                        provided, however. that a person identified solely in this subparagraph
                        shall not be permitted to rctuin copies of such Confidential Discovery
                        Materials;

               g.       Outside photocopying, graphic reproduction services, litigation support
                        services, data processing services, or investigators employed by the
                        pa11ies or their counsel to assist in this litigation, and computer personnel
                        performing duties in rc)ation to a computerized litigation system;

                h.      Any special master or mediator or olher individual jointly appointed or
                        selected to provide mediation or settlement services, and the staff thereof;
                        and
                i.      Any other person whom counsel for the Third Parties agree in writing
                        may have access to Confidential Discovery Materials, and any other
                        person whom the Court directs should have access to Confidential
                        Discovery Materials.

        S.      All ptrsons or entities to which Confidential Discovery Materials are

disdosed, excepr the court~ cou11 tcp-ortcrs. jm·ots~   cu· \\iitnesses al trial or deposition as scf out
in paragraphs 4(a), (c). and (f) above. shall be required to execute a certification evidencing

the agreement in lhl! form attached as Exhibit A~ a copy of which counsel shall retain and

promptly produce to the Third Parties.
                                                 3
        6.      In connection with any pretrial motion or other pretrial proceeding, if any party

intends to ti le with the Court any pleading, dcclarution or other paper containing, appending,

summarizing, or excerpting Confidential Discovery Materials, the filing party shall notify the

Third Parties no Jess than seven (7) days in advance of such proposed filing. If the Third Party

then makes an application to the Court for an order directing that those portions of the filing

be filed under seal. and such an order is granted, the filing party shall file such Confidential

Discovery Materials in accordance with the Sealed Records Filing Instructions for the

Southern District of New York. All mnterials filed under seal shall be availahle to the Court

for viewing and/or copying, and shall be served upl1n counsel for the parties. Redacted pages

shall be filed in the public record .

     . 7.       This Stipulation and Order shull not be construed to affect in any way the

admissibility or use of any document, testimony or other information at trial or a pretrial

hearing. Any document~ testimony or information introduced or used at trial or a pretrial

hearing, regardless of designation under this Stipulation und Order, will be presumptively

available to the public.

        8.      /\ny person subject to this Stipulation and Order who receives a subpoena or

other request fbr th~ produc;tion or disclosure of any Third Party's Confidential Discovery

Materials shall promptly give written notice to the Third Party and enclose a copy of the

subpoena or request. The p~rson su~ject to the subpoena or other request also shall make all

reasonable good faith efforts to provide the Third Purty u reasonable period of time in which

to seek to quash the subpoena, or move for protection of the Confidential Discovery

Mutcrinls. before the person to whom the subpoena or request is dirc:cted takes action to

comply with it. Nothing in Paragraph 2 shall prevent compliance with a lawful subpoena or

                                                4
other compulsory process for the production or discl()sure of any Third Party's Confidential

Discovery Materials by a person subject to this Stipulation and Order.

        9.      Except as provided in Paragraph 2. or as may be necessary to satisfy the

Commission's record-keeping obligations as required by law, within forty-five (45) days aflcr

entry of an Order terminating this action. including a11 appeals. all copies of Confidential

Discovery Materials that were received from a Third Party shall be destroyed. This obligation

shall not apply to pleadings. motions. briefs, supporting affidavits. attomcy notes. documents

or correspondence containing attorney work product transcripts, or Court opinions and orders

(although this obligation shull apply to any Confidential Discovery Materials appended to

such documents).

        I0.    Each party shall have the responsibility~ through counsel, to advise each Third

Party of any losses or compromises of the confidentiality of information or documents

governed by the Stipulation and Order. It shall be the responsibility of the party that lost or

compromised the Confidential Discovery Materials of the Third Party to take reasonable

measures tu limit the loss or·unauthorized disclosure.

        ] I.   Nothing in this Stipulation and Order shall he construed to limit any Third

Party's use or disclosure of its O\Vn documents~ materials, or information designated hereto as

confidential. In addition. nothing in this Stipulation and Order shall prevent or in any way

limit disclosure, use, (.)I' dissemination of any documents or information that arc in the public

domain.or.otherwise publicly available; ... •

       12.     In the event that additional persons or entities become pa11ics to this action,

such parties shall not have access to Confidential Discovery Materials produced by or

ohtaincd thnn any Third Pm1y until the newly-joined parties or their counsel execute a

                                                5
certification evidencing the agreement in the form attached as Exhibit A. a copy of which

wunscl shal l retain and promptly produce to the Third Parties .

         .I .1.      Thi~ Stipulation and Order shall not prevent any party from applying to the

Court for ru rther or add itional protective orders, for the modification of th is Stipulation and

Order. or from agreeing with the other parties to modify this Stipu lation and Order, subject to

the approval of the Court.


Dated:            New Yori<. NY
                  Dcccm bcr 16. 20 19

                                                       SECLJRITI ES /\ND CXCHANCiE
 OPKO HEALTH. INC.                                     COMM ISSION


 Oy:
                  (b---- .                             By      l)b~ ~
 David E. l3rodsky                                     Nancy A. 8 ~own
 M:11thew C. Solomon                                   200 Vesey Street
 Cleary Golllieb Steen & Hamilton LLP                  Suite 400
 One Liberty Plaza                                     New York, New York I0281
 New York, New York I0006                              212-336- 102.1
 2 12-225-2000

 Aflorneysfor Ol'KO ffealrh , Inc.                     Attorneys/or Plaint{/fSecurities and
                                                       Exchange Commission




                                                   6
  PIULUJ> FROST and FROST GAMMA                  STEVEN RUBIN
  INVESTMENTS TRUST



  By:

  Rohcrt Am:Jlo
  Jodi Peikin
  Morvillo Abmmowi~ Grand lasl1n & Anello
                                                ::~an~/h~~
                                                Moscowitz & Moscowitz, P.A.
                                                2525 Ponce de Leon Blvd.
  ,,.c.                                         Suite 1000
 565 Fifth Avenue                               Coral Gables, Florida 33134
 New York. New York 10017                       305-379-8300
 212-856-9600

 Allorn~-Jbr Phillip J.'rr,,\·t and Frost       AtlorneJ~ffiJ1· S1e1·e11 Rubin
 GC1mmtt lnvestmenl.Y 1'r11.w




SO ORDERED.




          Dec. 17, 2019




                                            7
UNITED ST ATES DISTRICT COURT
SOUTHER~ DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE
COMMISSION,

               Ph1intiff,
                                                       '. 18 Civ. 8175 (ER)
       -against-                                      'I
                                                       t ECFCASE

BARRY C. HONIG, et al.,

               Defendants,



                                          EXHIBIT A
                   AGREEMENT TO ABIDE UY PJHlTF;CTIVF; ORDER
      I huvc read the Stipulation and Confidentiality Order among the U.S. Securities and

Exchange Commission and Third Parties OPKO Health. lnc., Phillip Frost, Frost Gamma

Investments Tnist. and Steven Rubin applicable to the above-captioned action. I understand

its terms and agret! to be bound by them. and hereby submit to the jurisdiction of the United

States District Court for the Southern District of New York for purposes of the enforcement

of the Stipulution and Order. J further understand that failure to abide by the terms of the

Stipulation and Order may result in legal action and sam:tions.



Dated: _ _ _ _ _ _ _ _ __                            Agreed: _ _ _ _ _ _ _ _ _ _ __




                                               8
